DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 11 March 2022.  Claims 1-23 are currently under consideration.  The Office acknowledges the amendments to claims 1 and 15, as well as the addition of new claims 21-23.

Specification
The disclosure is objected to because of the following informalities: Applicant is
requested to amend the first paragraph of the specification to indicate that the parent
application has issued as a patent.  Suggested language would be --This patent
application is a continuation of U.S. Patent Application Serial No. 15/508,545, filed on
March 3, 2017, now U.S. Patent No. 10,500,031, which is ...--.
Appropriate correction is required.

Claim Objections
Claim 13 is objected to because of the following informalities: there should be a
period at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8, 9, 13-17, and 21-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cossa (U.S. Pub. No. 2016/0030148 A1).
Regarding claim 1, Cossa discloses an implantable mesh for use in high tension tissue reconstruction (Abstract; Figs. 2, 10), the implantable mesh comprising: a mesh body 10 having a surrounding edge and at least two extensions 20 comprised of mesh and extending from the surrounding edge of the mesh body, each mesh extension having a first end, a second end, and a length therebetween, the first end being integrated into or part of the mesh body ([0059]; [0065]; [0071]); and wherein the mesh body is configured to be positioned in a plane across a reconstruction site and each mesh extension is configured to be passed through tissue surrounding the reconstruction site to create multiple anchor points with the surrounding tissue upon implantation so as to resist high tension in the plane across the reconstruction site without dehiscing or migrating (Figs. 8, 9; [0015]-[0021]; [0025]; [0042]; [0106]).

Regarding claim 3, Cossa discloses two or more mesh extensions extending from the surrounding edge of the mesh body such that their principal vectors are at obtuse angles to one another (Figs. 2, 10).
Regarding claim 4, Cossa discloses that the two or more mesh extensions are arranged in opposing pairs positioned directly across from one another such that they are configured to resist high tension across the reconstruction site (Figs. 2, 10).
Regarding claim 5, Cossa discloses at least four mesh extensions comprised of mesh and arranged in at least two opposing pairs (Figs. 2, 10).  
Regarding claim 8, Cossa discloses that all of the at least two mesh extensions are arranged in opposing pairs positioned directly across from one another (Figs. 2, 10).  
Regarding claim 9, Cossa discloses that the mesh body is rectangular or square and all of the at least two mesh extensions extend from one of two opposite edges of the mesh body (Figs. 2, 10).  
Regarding claims 13 and 14, Cossa discloses that the mesh body and the at least two mesh extensions are fabricated as a continuous mesh construction, wherein the at least two mesh extensions and the mesh body are comprised of a planar mesh ([0060]; [0065]).  
Regarding claim 15, Cossa discloses an implantable mesh for use in high tension tissue reconstruction (Abstract; Figs. 2, 10), the implantable mesh comprising: a planar mesh forming a mesh body 10 and at least two mesh extensions 20 extending in 
Regarding claim 16, Cossa discloses that all of the at least two mesh extensions extend from one of two opposite edges of the mesh body (Figs. 2, 10).  
Regarding claim 17, Cossa discloses that the mesh body is rectangular or square having a top edge, a bottom edge, and two side edges, wherein all of the at least two mesh extensions extend from one of the two side edges of the mesh body (Figs. 2, 10; [0044]).
Regarding claims 21 and 22, Cossa discloses that the plane across the reconstruction site is an anatomic plane ([0058]; [0093]).  
Regarding claim 23, Cossa discloses an implantable mesh for use in high tension tissue reconstruction (Abstract; Figs. 2, 10), the implantable mesh comprising: a mesh body 10 having a surrounding edge and at least two extensions 20 comprised of mesh and extending from the surrounding edge of the mesh body, each mesh extension having a first end, a second end, and a length therebetween, the first end being integrated into or part of the mesh body ([0059]; [0065]; [0071]); and wherein the mesh body is configured to be positioned in a plane across a reconstruction site and each mesh extension is configured to be passed through tissue surrounding the reconstruction site to create multiple anchor points with the surrounding tissue upon .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 7, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cossa as applied to claims 5 and 15 above, and further in view of Beyer (U.S. Pub. No. 2012/0004501 A1).  Cossa discloses the invention as claimed, see rejection supra, 12a-b/13a-b arranged in at least two opposing pairs, wherein a first one 12a/13a of the at least two opposing pairs is aligned along a top edge of the mesh body and a second one 12d/13d of the at least two opposing pairs is aligned along a bottom edge of the mesh body, with one or more additional mesh extensions 12c/13c extending from the surrounding edge of the mesh body at a location between the top edge and the bottom edge; or at least six mesh extensions comprised of mesh and arranged in at least three opposing pairs, or at least eight mesh extensions comprised of mesh and arranged in at least four opposing pairs (Fig. 1; [0018]; [0021]), in order to provide attachment based upon particular support requirements and anatomy (Fig. 1; [0021]; [0025]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cossa with the configurations taught by Beyer in order to provide optimal holding and immobilization, in keeping with the site/anatomy and required size.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cossa as applied to claim 8 above, and further in view of Davila et al. (U.S. Pub. No. 2009/0192347 A1; hereinafter known as “Davila”).  Cossa discloses the invention as claimed, see rejection supra, but fails to disclose a surgical needle permanently connected to the second end of each of the at least two mesh extensions, though Cossa does teach a pointed profile to facilitate insertion through tissue ([0061]).  Davila discloses an implantable mesh (Abstract; Fig. 4) comprising at least two mesh extensions 114/116, with a surgical needle permanently connected to the second end of each of the at least two mesh extensions, in order to facilitate insertion and installation of the mesh body ([0057]; [0059]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cossa with the connected needles taught by Davila in order to facilitate insertion and installation of the mesh body.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cossa as applied to claim 1 above, and further in view of Trabucco et al. (U.S. Pub. No. 2013/0317623 A1; hereinafter known as “Trabucco”).  Cossa discloses the invention as claimed, see rejection supra, but fails to expressly disclose that, immediately upon implantation, the implantable mesh is configured to resist tension across the reconstruction site of at least 16 newtons per centimeter or 32 newtons per extension without dehiscing or migrating from the reconstruction site.  Trabucco discloses an implantable mesh (Abstract) wherein, immediately upon implantation, the implantable .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cossa as applied to claim 16 above, and further in view of Nowlin et al. (U.S. Pub. No. 2007/0021649 A1; hereinafter known as “Nowlin”).  Cossa discloses the invention as claimed, see rejection supra, and further discloses at least four mesh extensions comprised of mesh and arranged in at least two opposing pairs (Figs. 2, 10).  Cossa fails to expressly disclose that a first one of the at least two opposing pairs is aligned along a top edge of the mesh body and a second one of the at least two opposing pairs is aligned along a bottom edge of the mesh body.  However, Cossa teaches that the number and arrangement of mesh extensions can be adapted according to the objective of best holding and immobilization, in keeping with the site and required size ([0044]; [0130]-[0131]).  Nowlin discloses an implantable mesh (Abstract; Fig. 10) comprising at least four mesh extensions arranged in at least two opposing pairs, wherein a first one 164a/164d of the at least two opposing pairs is aligned along a top edge of the mesh body and a second one 164c/164f of the at least two opposing pairs is aligned along a bottom edge of the mesh body (Fig. 10).  It would have been obvious to one of ordinary .

Response to Arguments
Applicant’s arguments with respect to the rejections under 35 U.S.C. 102 have been fully considered and are persuasive in light of the amendments.  Therefore, the rejections have been withdrawn.  The double patenting rejections have also been withdrawn in light of the amendments.  However, upon further consideration, new grounds of rejection under 35 U.S.C. 102 are made, as detailed supra.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791